United States Court of Appeals
                                                                        Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS
                                                                     F I L E D
                   FOR THE FIFTH CIRCUIT      August 13, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                               No. 06-20394
                             Summary Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ADESHINA OLANREWAJU LAWAL

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 4:04-CR-517-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Adeshina Olanrewaju Lawal appeals his convictions and sentences for
attempting bank fraud, possessing a forged or counterfeit security, and aiding
and abetting the same. He argues that the district court erred by denying his
requested jury instruction on the defense of entrapment; enhancing his sentence
for obstruction of justice; and enhancing his sentence because a substantial
portion of his fraudulent scheme occurred outside of the United States.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20394

      The district court was not required to instruct Lawal’s jury on the defense
of entrapment.    Although Lawal’s trial testimony indicated that he was
pressured by a Government informant during the course of his offense, Lawal
unequivocally stated that he agreed to participate in the offense only after a
third party threatened his life. Lawal did not make a prima facie showing of
evidence sufficient to support a reasonable jury's finding of entrapment.
See United States v. Ogle, 328 F.3d 182, 185-88 (5th Cir. 2003).
      The district court did not err by enhancing Lawal’s sentence pursuant to
U.S.S.G.§ 3C1.1 for obstruction of justice. The district court’s finding that
Lawal’s sworn post-arrest statement and Lawal’s trial testimony were
inconsistent was plausible in light of the record as a whole. See United States
v. Creech, 408 F.3d 264, 270 (5th Cir.), cert. denied, 126 S. Ct. 777 (2005).
Committing perjury is conduct for which the enhancement may be applied. Id.
at 270-71; § 3C1.1, comment. (n.4(b)).
      Finally, the district court did not err by enhancing Lawal’s sentence
pursuant to U.S.S.G. § 2B1.1(b)(9)(B), based on a finding that a substantial part
of his fraudulent scheme was committed from outside the United States. The
finding was plausible in light of the record read as a whole.
      AFFIRMED.




                                         2